[EDITORS' NOTE:  THIS OPINION HAS BEEN WITHDRAWN.]
FILED 201
Honorable Frank Bild State Senator, 15th District 7 Meppen Court St. Louis, Missouri 63128
Dear Senator Bild:
This letter is in response to your question asking:
         "If the Mayor of a Fourth Class City recommends to a six-member Board of Aldermen the removal of the appointed City Attorney may the Mayor have the right, under Section  79.120 RSMo 1969, to vote to break a tie vote if motion is made and seconded by members of the Board of Aldermen and the roll call vote is split, three votes in favor of removal and three votes opposed to removal.
You also state that:
         "The vote of the Mayor is challenged by one of the members of the Board of Aldermen under Section 79.240 RSMo 1969."
It is our view that in the situation presented, Section79.120, RSMo, concerning the right of the mayor to vote on a question in case of a tie, is not applicable. Section 79.240, RSMo, is directed specifically to the procedure to be followed in removing city officers. Such section provides in part, with respect to appointed officers:
         ". . . The mayor may, with the consent of a majority of all the members elected to the board of aldermen, remove from office any appointive officer of the city at will, and any such appointive officer may be so removed by a two-thirds vote of all the members elected to the board of aldermen, independently of the mayor's approval or recommendation. . . ."
Thus, Section 79.240 clearly requires that a majority of the board of aldermen approve the mayor's removal of such an appointed officer.
Very truly yours,
                                  JOHN ASHCROFT Attorney General